DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REMARKS
The present office action is based upon the Applicant’s claims filed on 05/05/2022. Claim 20 is amended, Claims 1-27 are pending in current application.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment for claims 1 and 20 was given on June 6th, 2022 after an interview with Mr. Lawrence E. Laubscher, Jr. on June 6th, 2022. The Examiner called and left voice message to Mr. Lawrence E. Laubscher, Jr. that other independent claim 11 is also be amended with the claimed feature of dependent claims 17-18. 
The application has been amended as follows: 
Claims 8-9, 17-18 and 25-26 are canceled, Claims 1, 11 and 20 are amended.
IN THE CLAIMS
Claim 1. (Currently Amended) A robotic device comprising: 
a propulsion mechanism to move the robotic device; 
a sensor; 
a user interface for entering service area dimension information to establish a service area proximate the robotic device; and 
a processing facility comprising a processor and a memory, the processing facility configured to store a set of instructions that, when executed, cause the robotic device to: 
receive service area dimension information for the service area through the user interface, wherein the dimension information entered into the user interface define a furthest extent of a service area boundary that limit furthest movement of the robotic device, and 
utilize the propulsion mechanism to move the robotic device through the service area and to perform a service task within the service area boundary defined by the dimension information;
a surface sensor adapted to identify a floor surface type, wherein the set of instructions, when executed, causes the robotic device to scan a floor surface to determine the floor surface type and provide an alert when the determined floor surface type is incompatible with a current service tool for servicing floor service type.

Claim 8. (Canceled).

Claim 9. (Canceled).

Claim 11. (Currently Amended) A method comprising:
positioning a robotic device in a service area, wherein the robotic device comprises a propulsion mechanism to move the robotic device; 
defining a set of service area dimensions having a spatial extent proximate the robotic device, wherein the service area dimensions specify a first boundary for the service area that limit furthest movement of the robotic device;
scanning the service area with a sensor to determine a sensed boundary condition within the set of service area dimensions; and 
utilizing the propulsion mechanism to move the robotic device through the service area and provide a service task within the set of service area dimensions as limited by the sensed boundary condition; 
identifying a floor surface type, wherein the robotic device scans a floor surface to determine the floor surface type and provides an alert when the determined floor surface type is incompatible with a current service tool for servicing floor service type.

Claim 17. (Canceled). 

Claim 18. (Canceled).

Claim 20. (Currently Amended) A method comprising: 
positioning a robotic device in a service area and defining, without intervention from the robot device, a set of service area dimensions with a user interface, wherein the robotic device comprises a propulsion mechanism to move the robotic device and a sensor adapted to sense a boundary condition within the service area; 
scanning the service area with the sensor to determine the boundary condition within the set of service area dimensions, wherein the service area dimensions specify a first boundary for the service area; and 
utilizing the propulsion mechanism to move the robotic device through the service area and provide a service task as limited by the sensed boundary condition without passing beyond the service area defined by the set of service area dimensions; and
identifying a floor surface type, wherein the robotic device scans a floor surface to determine the floor surface type and provides an alert when the determined floor surface type is incompatible with a current service tool for servicing floor service type.

Claim 25. (Canceled). 

Claim 26. (Canceled).

ALLOWABLE SUBJECT MATTER
Claims 1-7, 10-16, 19-24 and 27 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding Claim 1, the closest prior arts, Tailor et al. (US 2006/0020369) and Yoshino (US 2017/0235312) fails to suggest, disclose or teach individually or in combination to render obvious limitations in combination of Claim 1. Therefore, Claim 1 is considered novel and non-obvious and is therefore allowed. Claims 2-7 and 10 depend either directly or indirectly upon independent claim 1; therefore, these claims are also allowed by virtue of dependencies.

Regarding Claim 11, the closest prior arts, Tailor et al. (US 2006/0020369) and Yoshino (US 2017/0235312) fails to suggest, disclose or teach individually or in combination to render obvious limitations in combination of Claim 11. Therefore, Claim 11 is considered novel and non-obvious and is therefore allowed. Claims 12-16 and 19 depend either directly or indirectly upon independent claim 11; therefore, these claims are also allowed by virtue of dependencies.

Regarding Claim 20, the closest prior arts, Tailor et al. (US 2006/0020369) and Yoshino (US 2017/0235312) fails to suggest, disclose or teach individually or in combination to render obvious limitations in combination of Claim 20. Therefore, Claim 20 is considered novel and non-obvious and is therefore allowed. Claims 21-24 and 27 depend either directly or indirectly upon independent claim 20; therefore, these claims are also allowed by virtue of dependencies.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to B M M HANNAN whose telephone number is (571)270-0237. The examiner can normally be reached MONDAY-FRIDAY at 8:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Mott can be reached on 571-270-5376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/B M M HANNAN/Primary Examiner, Art Unit 3664